internal_revenue_service number release date index number --------------------------- -------------------------------------------- -------------------------------- in re --------------------------------------------------- ---------------------------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-150576-03 date march -------------------------------------------------------------------------------- legend trust --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- h w daughter daughter son son date year year court state state statute dear ---------------- ------------- ----------------- -------------------------------- ---------------- --------------- ----------------------------------------------- ------------------------- ------- ------- ---------------------------------------------------------------- --------------- ------------------------------------------------- this is in response to the date letter and subsequent correspondence concerning the generation-skipping_transfer gst tax and income_tax consequences of the proposed division of trust plr-150576-03 the facts and representations submitted are summarized as follows h and w are the trustors of an irrevocable_trust trust dated date prior to date trust was created for the lifetime benefit of their daughters daughter and daughter the trustees of trust are daughter and daughter article ii of trust provides in part that the trustee shall distribute the net_income annually or at more frequent intervals in equal shares to daughter and daughter while both are living upon the death of either daughter or daughter leaving surviving children the share of income otherwise distributable to such deceased daughter shall accrue to the benefit of such surviving children share and share alike and the descendants per stirpes of any child then deceased if there be no surviving children or other descendants of such deceased daughter then her share of income shall be distributed to the other living children of trustors including their sons son and son share and share alike and or to the living descendants per stirpes of any such other child of trustors then deceased article iii provides in part that the trust estate shall finally terminate upon whichever of the following events shall last occur a the death of the survivor of daughter or daughter or b upon the youngest child of daughter or daughter attaining age upon such final termination the corpus of the trust estate as then constituted shall be allocated and distributed free of trust to the persons to whom and in the proportions in which the income of the trust shall then be distributable trustees propose to file a petition in state court to request the following relief the division of trust at the death of the first of daughter or daughter to die into two separate trusts with a pro_rata division of the assets of trust between the separate trusts and the modification of trust so that a if the first of daughter or daughter to die has descendants then living the separate trust allocable with respect to the deceased daughter would be distributed as provided in trust or b if the first of daughter or daughter to die has no descendants then living the separate trust allocable with respect to the deceased daughter would be allocated among the then living descendants of the trustors and held in separate trusts for such descendants until the death of the other daughter with a pro_rata division of assets among such separate trusts state statute provides that upon petition by a trustee beneficiary or any party in interest for good cause shown a court having jurisdiction over a_trust after a hearing on notice to all parties_in_interest in such manner as the court may direct may divide a_trust into two or more single trusts upon such terms and conditions as it deems appropriate if the consolidation or division is not inconsistent with the intent of the trustor with regard to any trust to be divided would facilitate administration of the trust or trusts and would be in the best interest of all beneficiaries and not materially impair their respective interests plr-150576-03 daughter ha sec_4 children and grandchildren currently living one child of daughter died in year leaving no issue all of daughter 1’s living children are over age daughter has no issue son ha sec_3 children and grandchildren currently living son died in year survived by children and grandchildren it is represented that all living beneficiaries of trust either personally or in the case of minor beneficiaries by means of virtual representation will consent to the jurisdiction of the court with respect to the division and modification trust was irrevocable on date it is represented that no actual or you have requested the following rulings the proposed modification to trust constructive additions have been made to trust after that date will not cause trust or the separate trusts to lose their exempt status under sec_2601 of the code and the proposed modification to trust will not cause trust or the separate trusts to recognize gain_or_loss under sec_61 or sec_1001 issue sec_2601 imposes a tax on each generation-skipping_transfer gst which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date see sec_26_2601-1 regarding constructive_addition sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust plr-150576-03 sec_26_2601-1 example involves a_trust that is irrevocable on or before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust terms are identical except for the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case trust was irrevocable on date and no additions constructive or actual have been made to trust since that date the parties propose to divide trust at the death of the first of daughter or daughter to die into two separate trusts with a pro_rata division of the assets of trust between the separate trusts if the first of daughter or daughter to die has living descendants then living the separate trust allocable with respect to the deceased daughter would be distributed as provided in trust if the first of daughter or daughter to die has no descendants then living the separate trust allocable with respect to the deceased daughter would be allocated among the then living descendants of trustors and held in separate trusts for such descendants until the death of the other daughter accordingly based on the submitted information the modification to divide trust into the separate trusts will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the separate trusts beyond the period provided for in the original trust we conclude that the proposed modification to divide trust into separate trusts upon the death of the first of daughter or daughter to die will not cause the separate trusts to lose exempt status for gst tax purposes under sec_2601 issue in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the gain from the sale_or_other_disposition of for purposes of sec_1001 in an exchange of property each party to the sec_1_1001-1 of the income_tax regulations provides as a general_rule revrul_56_437 c b holds that a partition of jointly owned property plr-150576-03 except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite based on the information submitted and the representations made in the ruling_request the proposed division of trust on a pro-rata basis into two separate trusts will not cause the interests of daughter or daughter to differ materially daughter and daughter will hold essentially the same interests before and after the pro-rata division also the proposed modification of trust to provide for the distribution of the separate trusts based on the status of the first of daughter or daughter to die will not cause the interests of any beneficiary to differ materially accordingly the proposed division and modification of trust will not cause the trusts nor the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 an exchange of property results in the realization of gain under sec_1001 if except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-150576-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely lorraine e gardner senior counsel branch passthroughs and special industries -------------------------------------------------------------------------------------- enclosures copy for sec_6110 purposes copy of this letter cc ------------------------------------ ----------------------------------------- cc ------------------------------------------------------ ------------------------------------------------- cc ------------------
